Exhibit 10.57

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into and becomes
effective as of August 1, 2015, by and between Primoris Services Corporation, a
Delaware corporation (the “Employer”), and David L. King (the “Employee”).

 

WHEREAS, the Employer desires to employ the Employee, and the Employee desires
to accept such employment, on the terms and subject to the conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

1.                                      Definitions.

 

Generally, defined terms used in this Agreement are defined in the first
instance in which they appear herein.  In addition, the following terms and
phrases shall have the following meanings:

 

“Affiliates” shall have the meaning as defined in Rule 12b-2 promulgated under
the Securities and Exchange Act of 1934, as amended.

 

“Board” shall mean the board of directors of Employer.

 

“Business”  shall mean the business engaged in by Employer, which includes,
among other services, site development, heavy civil construction, water and
wastewater construction, fabrication, infrastructure construction, including
highways and bridges, oil and gas pipeline construction and replacement,
directional drilling, construction of industrial facilities, equipment
installation, storage facilities, process piping, engineering, project
management, inspection services, structural steel and maintenance services.

 

“Cause” shall mean the Employee’s:

 

(i)                                     failure to devote substantially all his
working time to the business of Employer and its Affiliates;

 

(ii)                                  willful disregard of his duties, or his
intentional failure to act where the taking of such action would be in the
ordinary course of the Employee’s duties hereunder;

 

(iii)                               gross negligence or willful misconduct in
the performance of his duties hereunder;

 

(iv)                              commission of any act of fraud, theft or
financial dishonesty, or any felony or criminal act involving moral turpitude;
or

 

(v)                                 unlawful use (including being under the
influence) of alcohol or drugs or possession of illegal drugs while on the
premises of the Employer or any of its Affiliates or while performing duties and
responsibilities to the Employer and its Affiliates.

 

“Change in Control” shall mean a change in the ownership of a substantial
portion of the assets of Employer such that any one Person, or more than one
Person acting as a group (as determined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Department of Treasury
regulations thereunder) (Code Section 409A, together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof, “Section 409A”), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such Person or Persons) assets from Employer that have a total gross fair
market value equal to or more than 80% of the total gross fair market value of
all of the assets of Employer immediately before such acquisition or
acquisitions; or (ii) a change in the effective control of Employer such that
any one Person, or more than one Person acting as a group (as determined under
Section 409A), acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such Person or Persons) ownership
of stock of Employer possessing more than fifty percent (50%) of the total fair
market value or total voting power of the stock of Employer.  For purposes of
the preceding clauses (i) and (ii), terms used therein

 

--------------------------------------------------------------------------------


 

shall have the meanings ascribed to them by Section 409A.  A Change in Control
shall not occur if any Affiliate of Employer is the acquirer.

 

“Confidential Information” shall mean all proprietary and other information
relating to the Business and operations of Employer, which has not been
specifically designated for release to the public by an authorized
representative of Employer, including, but not limited to the following:
(i) information, observations, procedures and data concerning the Business or
affairs of Employer; (ii) products or services; (iii) costs and pricing
structures; (iv) analyses; (v) drawings, photographs and reports; (vi) computer
software, including operating systems, applications and program listings;
(vii) flow charts, manuals and documentation; (viii) data bases; (ix) accounting
and business methods; (x) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice; (xi) customers, vendors, suppliers and customer, vendor and supplier
lists; (xii) other copyrightable works; (xiii) all production methods,
processes, technology and trade secrets and (xiv) all similar and related
information in whatever form.  Confidential Information will not include any
information that has been published in a form generally available to the public
prior to the date the Employee proposes to disclose or use such information. 
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

“Disability” shall mean the Employee’s inability, due to physical or mental
illness or disability, to perform the essential functions of his employment with
the Employer, even with reasonable accommodation that does not impose an undue
hardship on the Employer, for more than sixty (60) consecutive days, or for any
ninety (90) days within any one year period, unless a longer period is required
by federal or state law, in which case such longer period will be applicable. 
The Employer reserves the right, in good faith, to make the determination of
Disability under this Agreement based on information supplied by the Employee
and/or his medical personnel, as well as information from medical personnel
selected by the Employer or its insurers.

 

“Employer” shall mean Primoris Services Corporation.

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Termination Date” shall mean the effective date of the termination of the
Employee’s employment hereunder, which (i) in the case of termination by
resignation, shall mean the date that is ninety (90) days following the date of
the Employee’s written notice to the Employer of his resignation; provided,
however, that the Employer may accelerate the Termination Date; (ii) in the case
of termination by reason of death shall mean the date of death; (iii) in the
case of termination by reason of Disability, shall mean the date specified in
the notice of such termination delivered to the Employee by the Employer;
(iv) in the case of a Termination for Cause or a Termination without Cause,
shall mean the date specified in the written notice of such termination
delivered to the Employee by the Employer; (iv) in the case of termination by
mutual agreement shall mean the date mutually agreed to by the parties hereto
and (v) in the case of nonrenewal, shall mean the expiration of the Employment
Period.

 

2.                                      Employment.

 

(a)  Initial Term.  The Employer shall employ the Employee, and the Employee
accepts employment with the Employer, upon the terms and conditions set forth in
this Agreement.  The initial term of this Agreement (the “Initial Term”) shall
be for a period of five (5) years commencing on the date hereof, unless
terminated earlier pursuant to Article 5 hereof; provided, however, that
Employee’s obligations in Article 11 and Article 12 hereof shall continue in
effect after such termination.

 

(b)  Additional Terms.  This Agreement may be extended beyond the Initial Term
upon the mutual consent and agreement of Employee and Employer.  The Initial
Term and additional terms, if any, shall collectively be referred to herein as
the “Employment Period”.

 

3.                                      Position and Duties.

 

During the Employment Period, the Employee shall serve as President and Chief
Executive Officer, reporting to the Board, and shall have the usual and
customary duties, responsibilities and authority of such position.  During the
Employment Period the Employee shall also serve as a member of the Board of
Directors of Employer, subject to and in accordance with the bylaws and
corporate charters of Employer.  In addition, during the Employment Period, if
elected or appointed thereto, shall serve as an officer and/or member of the
board of any Affiliate of Employer as reasonably requested by the Employer and
its Affiliates, in each case, without additional compensation hereunder.  The
Employee hereby accepts such employment and positions and agrees to diligently
and conscientiously devote his full and exclusive business time, attention, and
best efforts in discharging and fulfilling his duties and

 

--------------------------------------------------------------------------------


 

responsibilities hereunder.  The Employee shall comply with the Employer’s
policies and procedures and the direction and instruction of the Board and the
Employee shall not engage in any business activity which, in the reasonable
judgment of the Board, conflicts with the duties of the Employee hereunder,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage. Notwithstanding the above, nothing in this Article shall prohibit or
restrict Employee from i) engaging in or holding any passive investment,
including any equity interest, in any business activity as specified in
Section 12(d), and ii) subject to the restrictions set forth in Section 12, and
subject to the consent of the board of directors of PRIM, serving as a member of
a board of directors of any other publicly held, or private company.

 

4.                                      Compensation

 

(a)         Salary.  During the Employment Period, the Employer shall pay the
Employee base salary (the “Base Salary”) at the rate of Six Hundred Eighty Five
Thousand Dollars ($685,000) per annum, payable in equal installments on
Employer’s regular payroll dates, less applicable deductions and withholdings. 
The Board, or the compensation committee of the Board (the “Compensation
Committee”) shall undertake a review of the Base Salary not less frequently than
annually during the Employment Period and may increase, but not decrease, the
rate of Base Salary from the rate then in effect.

 

(b)         Performance Bonus (Discretionary).  In addition to the Base Salary,
during the Employment Period the Employee shall be eligible to receive a cash
bonus (the “Discretionary Bonus”) with respect to each calendar year as of the
last day of which the Employee is employed by the Employer.  The amount of the
Discretionary Bonus, if any, payable in respect of any calendar year will be
determined at the sole discretion of Employer by the Board and (the Compensation
Committee and can be up to, but not exceeding seventy five percent (75%) of the
Base Salary.  The Discretionary Bonus, if any, payable with respect to a
calendar year shall be paid in the same manner and time as is applicable to all
other employees of Employer following the rendering of Employer’s audited
financial statements for the relevant calendar year, if any portion of such
Discretionary Bonus is elected by Employee to be paid in cash.

 

(c)          Performance Bonus (Measurable).  In addition to the Base Salary and
the Discretionary Bonus, during the Employment Period the Employee shall be
eligible to receive a cash bonus (the “Measurable Bonus”) with respect to each
calendar year as of the last day of which the Employee is employed by the
Employer.  The amount and measurement criteria of the Measurable Bonus, if any,
payable in respect of any calendar year shall be determined at the sole
discretion of Employer by the Board and the Compensation Committee and can be up
to, but not exceeding seventy five percent (75%) of the Base Salary. The
measurement criteria for issuance of the Measurable Bonus shall be subject to
review and amendment for each calendar year of Employee’s Initial Term and the
measurement criteria for the first calendar year of the Initial Term shall be
provided to Employee in writing on or before September 10, 2015.  The Measurable
Bonus, if any, payable with respect to a calendar year shall be paid within the
time specified by Employer in the Primoris 2013 Equity Incentive Plan as
approved by the stockholders of Employer on May 3, 2013 (“Equity Plan”), if any
portion of such Measurable Bonus is elected by the Employee to be paid in cash.

 

(d)         Option for Bonus Payments in Common Stock.  At Employee’s election,
Employee may be paid up to one hundred percent (100%) of both the Discretionary
Bonus and the Measurable Bonus in shares of common stock of Employer (“Elected
Shares”) at a twenty five percent (25%) discount from the average of the closing
prices of Employer’s common stock on NASDAQ for the one-month period prior to
the beginning of the quarter in which the election is made (“Average Price”) as
follows: i)  Employee will be issued all of the Elected Shares at the Average
Price with no discount at the time the election is made, and ii) Employee will
not be issued the additional shares resulting from the twenty five percent
discount to the Average Price until the expiration of two (2) years from the
date of each election, if any (“the Deferred Shares”).  Any and all Elected
Shares shall be issued pursuant to the terms of the Equity Plan. The Elected
Shares issued to Employee under this paragraph, if any, unless prior written
consent is provided by Employer’s Board of Directors, shall be restricted from
trade by Employee until such time as Employee’s employment with Employer has
terminated, or until such time as a Change in Control is effective, and such
restrictions on the sale of such Elected Shares issued hereunder shall take
precedence and control to the extent there exists any conflicting or other
restrictions set forth in the Equity Plan, or as such Equity Plan may be amended
from time to time.

 

(e)          Benefits and Perquisites.  In addition to the Base Salary, Employee
shall be entitled to all other benefits and perquisites that are provided to
other employees of Employer subject to Employer’s policies and practices in
effect and the terms of applicable benefit plans and arrangements as in effect,
and amended from time to time; provided, however, that during the term of this
Agreement, and subject to Employee’s acknowledgement that some, or all of the
benefits and perquisites provided to Employee may be taxable to Employee in
addition to those taxes withheld under Section 4(g), Employee shall also be
entitled to the following:

 

i)     Three (3) weeks of vacation per annum;

 

--------------------------------------------------------------------------------


 

ii)   A vehicle allowance in the sum of Twelve Thousand Dollars ($12,000) per
year, subject to adjustment, and in accordance with the vehicle policy then in
effect by Employer;

 

iii)  In addition to all business related uses of any aircraft owned or leased
by Employer during the term of this Agreement, Employee shall be entitled to
personal use of said aircraft up to fifty (50) hours during each calendar year
hereunder;

 

iv)  Reimbursement, in accordance with the paragraph 4(f) herein, the monthly
membership dues and reasonable personal use of one club membership in Dallas
County, Texas, and one club membership in Smith County, Texas; and,

 

(f)           Reimbursements.  The Employer shall reimburse the Employee for all
reasonable and necessary business-related expenses incurred by him in the course
of performing his duties under this Agreement which are consistent with
Employer’s policies and practices in effect and then in place at the time of
reimbursement submission, including travel, entertainment and other business
expenses, subject to the Employer’s requirements with respect to reporting and
documentation of such expenses.

 

(g)          Deductions and Withholding.  The Employer shall deduct from any
payments to be made by it to or on behalf of the Employee under this Agreement
any amounts required to be withheld in respect of any federal, state or local
income or other taxes.

 

5.                                      Termination of Employment.

 

The Employee’s employment under this Agreement shall be terminated upon the
earliest to occur of the following events:

 

(a)         Termination for Cause.  The Employer may in its sole discretion
terminate this Agreement and the Employee’s employment hereunder for Cause at
any time and with or without advance notice to the Employee.

 

(b)         Termination without Cause.  The Employer may terminate this
Agreement and the Employee’s employment hereunder without Cause at any time,
with or without notice, for any reason or no reason (and no reason need be
given).

 

(c)          Mutual Agreement.  This Agreement and the Employee’s employment
hereunder may be terminated by the mutual written agreement of the Employer and
the Employee.

 

(d)         Termination by Death or Disability.  This Agreement and the
Employee’s employment hereunder shall automatically terminate upon the
Employee’s death or Disability.

 

(e)          Resignation.  The Employee may terminate this Agreement and his
employment hereunder upon ninety (90) days advance written notice to the
Employer.

 

(f)           Nonrenewal.  In the event either party does not elect to renew the
term of this Agreement, this Agreement and the Employee’s employment hereunder
shall automatically terminate as of the expiration of the current term in
effect.

 

6.                                      Compensation upon Termination

 

(a)         General.  In the event of the Employee’s termination of employment
for any reason, the Employee or his estate or beneficiaries shall have the right
to receive the following:

 

(i)                                     the unpaid portion of the Base Salary
and paid time off accrued and payable through the Termination Date;

 

(ii)                                  reimbursement for any expenses for which
the Employee shall not have been previously reimbursed, as provided in
Section 4(f); and

 

(iii)                               continuation of health insurance coverage
rights, if any, as required under applicable law.

 

(b)         Termination for Cause, Resignation, Mutual Agreement or Nonrenewal. 
In the event of the Employee’s termination of employment by reason of
(i) Termination for Cause, (ii) Resignation, (iii) Mutual Agreement or
(iv) Nonrenewal, the Employer shall have no current or further obligations
(including Base Salary) to the Employee under this Agreement other than as set
forth in Section 6(a).

 

--------------------------------------------------------------------------------


 

(c)          Termination without Cause, by Death, Disability, or Change in
Control.  Subject to Section 6(d), in the event of the Employee’s termination of
employment hereunder by reason of (i) Termination without Cause or (ii) death or
Disability, the Employee shall be entitled to the following (the “Severance
Benefits”):

 

(i)                                     a lump sum equal to one hundred percent
(100%) of the annual Base Salary in effect upon the Termination Date, payable
within fifteen (15) days following the Termination Date;

 

(ii)                                  a pro rata amount of a Bonus, if any,
which would have been payable to the Employee for the calendar year in which the
Termination Date occurs, determined after the end of the calendar year in which
such Termination Date occurs and equal to the amount which would have been
payable to the Employee if his employment had it not been terminated during such
calendar year multiplied by the fraction, the numerator of which is the number
of whole months the Employee was employed by the Employer during such calendar
year and the denominator of which is 12.  Any pro rata bonus payable under this
Section 6(c)(ii) shall be paid in a lump sum at the time bonuses for such
calendar year are otherwise payable to senior executives of the Employer; and

 

(iii)                               in the event that the Employee elects COBRA
benefits, the Employer shall pay the Employee’s share of the premium for such
COBRA benefits until the earlier of (i) one year after the Termination Date; or
(ii) the date that Employee obtains comparable health benefits through new
employment.

 

(iv)                              All of the Deferred Shares subject to the
provisions of Section 4(d).

 

(d)         General Release.  Notwithstanding any provision to the contrary in
this Agreement, the foregoing Severance Benefits under Section 6(c) shall not
apply and the Employer shall have no obligations to pay or provide any Severance
Benefits (other than upon the Employee’s termination of employment by reason of
death), unless the Employee signs, delivers and does not rescind or revoke a
general release of all known and unknown claims of the Employee (and his
affiliates, successors, heirs and assigns and the like) against Employer and the
Board.

 

(e)          The rights of the Employee set forth in this Section 6 are intended
to be the Employee’s exclusive remedy for termination and, to the greatest
extent permitted by applicable law, the Employee waives all other remedies.

 

7.                                      Insurance.

 

Employer may, for its own benefit, maintain “key man” life and disability
insurance policies covering the Employee.  The Employee will cooperate with
Employer and provide such information or other assistance as they may reasonably
request in connection with obtaining and maintaining such policies.

 

8.                                      Exclusive Services.

 

During the term of this Agreement, the Employee will not accept or perform any
work, consulting, or other services for any other business entity or for
remuneration of any kind, without written approval by the Board.

 

9.                                      The Employee’s Termination Obligations.

 

The Employee hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment hereunder belongs to Employer and shall be promptly returned
to Employer upon termination of the Employee’s employment.  The term “personal
property” includes, without limitation, all office equipment, laptop computers,
cell phones, books, manuals, records, reports, notes, contracts, requests for
proposals, bids, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), and all other proprietary and
non-proprietary information relating to the business of Employer.  Following
termination of his employment hereunder, the Employee will not retain any
written or other tangible material of Employer.

 

10.                               Acknowledgment of Protectable Interests.

 

The Employee acknowledges and agrees that his employment with Employer involves
building and maintaining business relationships and good will on behalf of the
Employer with customers, and other professional contractors, subcontractors,
employees and staff, and various providers and users of services related to
Employer’s business; that he is entrusted with proprietary, strategic

 

--------------------------------------------------------------------------------


 

and other confidential information which is of special value to Employer; and
that the foregoing matters are significant interests which the Employer is
entitled to protect.

 

11.                               Confidential Information.

 

The Employee agrees that all Confidential Information that comes or has come
into his possession by reason of his employment hereunder is the property of the
Employer and shall not be used except in the course of employment by Employer
and for Employer’s exclusive benefit.  Further, the Employee shall not, during
his employment or thereafter, disclose or acknowledge the content of any
Confidential Information to any Person who is not an employee of Employer
authorized to possess such Confidential Information.  Upon termination of
employment, the Employee shall deliver to Employer all documents, writings,
electronic storage devices, and other tangible things containing any
Confidential Information and the Employee shall not make or retain copies,
excerpts, or notes of such information.

 

12.                               Non-Competition; Non-Solicitation.

 

In order to protect the Business of PRIM and any of its Affiliates, during the
Term and until the date that is the two (2) year anniversary of the Termination
Date:

 

(a)  Employee will not, directly or indirectly, within the States of California,
Texas, Louisiana, Minnesota and Florida, engage in, provide consulting services
to, be employed by, lend money to or have any interest in (whether as a
proprietor, partner, director, officer, employee, stockholder, lender or
financer) any corporation, general or limited partnership, association, limited
liability company, sole proprietorship, trust or other entity or organization,
other than Employer, or any of its Affiliates, which is engaged in a business
that directly or indirectly competes with the Business of Employer; and

 

(b)  Employee will not, directly or indirectly (i) employ, or permit any company
or business directly or indirectly controlled by Employee to employ, any Person
who is employed by Employer or any of its Affiliates; (ii) interfere with or
attempt to disrupt the relationship, contractual or otherwise, between Employer,
or any of its Affiliates and any of their employees; (iii) solicit or in any
manner seek to induce any employee of Employer, or any of its Affiliates to
terminate his, her or its employment or engagement with Employer, or any of its
Affiliates; or (iv) solicit any customers or customer prospects of Employer or
any of its Affiliates unless such solicitation is not related to the Business.

 

(c)  Employee will not use Employer’s Confidential Information to induce,
attempt to induce or knowingly encourage any Customer (as defined below) of
Employer to divert any business or income from Employer, or to stop or alter the
manner in which they are then doing business with Employer.  The term “Customer”
with respect to Employer shall mean any individual or business firm that is, or
within the prior twenty-four (24) months was, a customer or client of Employer,
or whose business was actively solicited by Employer at any time, regardless of
whether such customer was generated, in whole or in part, by the Employee’s
efforts.

 

(d)   Notwithstanding Section 12(a), Employee shall not be precluded from
purchasing or owning stock in a publicly-held corporation if Employee’s holdings
are less than one percent (1%) of the outstanding capital stock of such
corporation.

 

13.                               Damages For Improper Termination With Cause.

 

In the event that the Employer terminates this Agreement and the Employee’s
employment hereunder for “Cause,” but it subsequently is determined by an
arbitrator or a court of competent jurisdiction, as the case may be, that the
Employer did not have Cause for the termination, then for purposes of this
Agreement, the Employer’s decision to terminate shall be deemed to have been a
termination without Cause, and the Employer shall be obligated to pay the
Severance Benefits specified under Section 6(c), and only that amount.

 

14.                               Arbitration.

 

Any controversy or dispute arising out of, based upon, or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or
arising out of, based upon, or relating in any way to the Employee’s employment
or association with Employer, or termination of the same, including, without
limiting the generality of the foregoing, any questions regarding whether a
particular dispute is arbitrable, and any alleged violation of statute, common
law or public policy, including, but not limited to, any state or federal
statutory claims, shall be submitted to final and binding arbitration in Dallas
County, Texas, in accordance with the JAMS Employment Arbitration Rules and
Procedures, before a

 

--------------------------------------------------------------------------------


 

single neutral arbitrator selected from the JAMS panel, or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, in accordance with its National Rules for the
Resolution of Employment Disputes (the arbitrator selected hereunder, the
“Arbitrator”).  Final resolution of any dispute through arbitration may include
any remedy or relief which the Arbitrator deems just and equitable, including
any and all remedies provided by applicable state or federal statutes.  At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.  Any award or relief granted by the
Arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction.  The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or the provision of services under this Agreement.  The
Employer will pay the arbitrator’s fees and arbitration expenses and any other
costs associated with the arbitration or arbitration hearing that are unique to
arbitration.  Subject to the provisions of Section 25, the parties shall each
pay their own deposition, witness, expert and attorneys’ fees and other expenses
as and to the same extent as if the matter were being heard in court.

 

15.                               Representations/Warranties.

 

The Employee represents and warrants that he is under no contractual or other
obligation that would prevent him from accepting the Employer’s offer of
employment as set forth herein.

 

16.                               Entire Agreement.

 

This Agreement is intended by the parties to be the final expression of their
agreement with respect to the employment of the Employee by Employer and may not
be contradicted by evidence of any prior or contemporaneous agreement
(including, without limitation any term sheet or similar agreement entered into
between Employer and the Employee).  The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

 

17.                               No Representations.

 

No Person or entity has made or has the authority to make any representations or
promises on behalf of any of the parties which are inconsistent with the
representations or promises contained in this Agreement, and this Agreement has
not been executed in reliance on any representations or promises not set forth
herein.  Specifically, no promises, warranties or representations have been made
by anyone on any topic or subject matter related to the Employee’s relationship
with the Employer or any of their executives or employees, including but not
limited to any promises, warranties or representations regarding future
employment, compensation, benefits, any entitlement to equity interests in
Employer or regarding the termination of the Employee’s employment.  In this
regard, the Employee agrees that no promises, warranties or representations
shall be deemed to be made in the future unless they are set forth in writing
and signed by an authorized representative of the Employer.

 

18.                               Amendments.

 

This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

 

19.                               Severability and Non-Waiver/Survival.

 

Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 19, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering such provision or any other
provision of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by the Employer shall be
implied by the Employer’s forbearance or failure to take action.  The expiration
or termination of the Employment Period and this Agreement shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration or termination.

 

--------------------------------------------------------------------------------


 

20.                               Successor/Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, representatives, executors, administrators, successors,
and assigns, provided, however, that the Employee may not assign any or all of
his rights or duties hereunder except following the prior written consent of the
Employer.  The Employee shall be entitled, to the extent permitted under
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit hereunder following the Employee’s death by giving
written notice thereof.  In the event of the Employee’s death or a judicial
determination of his incompetence, references in this Agreement to the Employee
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

21.                               Voluntary and Knowledgeable Act.

 

The Employee represents and warrants that the Employee has read and understands
each and every provision of this Agreement and has freely and voluntarily
entered into this Agreement.

 

22.                               Choice of Law.

 

This Agreement shall be governed as to its validity and effect by the laws of
the state of Texas without regard to principles of conflict of laws.

 

23.                               Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but both of which together shall constitute one and the same
instrument.

 

24.                               Notices.

 

All notices and other communications necessary or contemplated under this
Agreement shall be in writing and shall be delivered in the manner specified
herein or, in the absence of such specification, shall be deemed delivered when
delivered in person or sent by first-class mail (certified or registered mail,
return receipt requested, postage prepaid), facsimile or overnight air courier
guaranteeing next day delivery, addressed as follows:

 

(a)         if to the Employee, to him at his most recent address in Employer’s
records,

 

(b)         if to the Employer, to:
                                                John M. Perisich

Primoris Services Corporation

26000 Commercentre Dr.

Lake Forest, CA  92630

Facsimile: (949) 595-5544

 

with a copy to:
                                                                                                             
Rutan & Tucker
611 Anton Boulevard, Fourteenth Floor
Costa Mesa, California 92626-1931
Facsimile: (714) 546-9035
Attention:  George J. Wall, Esq.

 

or to such other address as the recipient party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith.

 

25.                               Attorneys’ Fees.

 

In the event that any dispute between the parties should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including without limitation, reasonable
attorneys’ fees and expenses, all of which shall be deemed to have accrued upon
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.  Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of attorneys’ fees and
costs incurred in enforcing such judgment and an award of prejudgment interest
from the date of the breach at the maximum rate of interest allowed by law.  For
the

 

--------------------------------------------------------------------------------


 

purposes of this Section 25: (a) attorneys’ fees shall include, without
limitation, fees incurred in the following:  (i) postjudgment motions;
(ii) contempt proceedings; (iii) garnishment, levy, and debtor and third party
examinations; (iv) discovery and (v) bankruptcy litigation and (b) “prevailing
party” shall mean the party who is determined in the proceeding to have
prevailed or who prevails by dismissal, default or otherwise.

 

26.                               Descriptive Headings; Nouns and Pronouns.

 

Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.  Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice-versa.

 

27.                               Non-Qualified Deferred Compensation.

 

The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the date hereof. 
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Employer determines that any amounts payable hereunder will be
immediately taxable to the Employee under Section 409A of the Code and related
Department of Treasury guidance, the Employer may (a) adopt such amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Employer determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement and/or (b) take such other actions as the Employer determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
date hereof.

 

28.                               Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

Primoris Services Corporation

 

 

 

 

 

By:

/s/ JOHN M. PERISICH

 

 

 

 

Name:

John M. Perisich

 

 

 

 

Title:

Executive Vice President, General Counsel

 

 

 

 

 

 

 

David L. King

 

 

 

 

/s/ DAVID L. KING, individually

 

--------------------------------------------------------------------------------